Exhibit 31.1 CERTIFICATION I, Thomas P. Johnson, certify that: 1. I have reviewed this Quarterly Report on Form10-Q/A of Aéropostale, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ THOMAS P. JOHNSON Thomas P. Johnson Chief Executive Officer (Principal Executive Officer) Dated:December 3, 2010
